Title: Wilhem & Jan Willink to John Adams, 27 Oct. 1786
From: Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir.
            
            

              Amsterdam

              27 Octobr[expansion sign] 1786.
            
          

          The premiums of the Loan were drawn before yesterday and we have
            the Pleasure to inform Your Excelly.of one of £1000 on your
              Ne. 1195. we congratulate you the more with it as we
            adviced you to take rather these than that of 5 fl: Intrest and it succeeds to our
            wishes.
          We present our respectfull compliments to Madam Adams and have the
            honor to be with great esteem / Sir /Your most Obed Servants 
          
            
              
                Wilhem & Jan Willink
              
            
          
          Sir
          We had the pleasure of writing to Your Excellency to advice the
            premium on your fortunate No. whch. copy above we refer to. being without your esteemed favors we have the honor
            to be with true esteem / Sir / Your Excellency’s Most / Obedt. & Hume servants
          
            
              Wilhem & Jan Willink
            
          
        